ORDER

PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge denying compensation. The order of the Commission is supported by competent and substantial evidence on the whole record and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the award pursuant to Rule 84.16(b).